      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO


STATE OF NEW MEXICO EX REL.
HECTOR BALDERAS, ATTORNEY
GENERAL,

       Plaintiff,

v.                                                          No. 18-854 MV/JFR

TINY LAB PRODUCTIONS; TWITTER
INC.; MOPUB, INC.; GOOGLE, INC.;
ADMOB, INC.; AERSERV LLC;
INMOBI PTE LTD.; APPLOVIN
CORPORATION; and
IRONSOURCE USA, INC.

               Defendants.



                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendant Google’s1 Motion for

Reconsideration or, in the Alternative, Interlocutory Appellate Review and Stay (“Motion for

Reconsideration”) [Doc. 93].      The Court, having considered the motion, briefs, and relevant

law, and being otherwise fully informed, finds that the Motion for Reconsideration is well-taken

in part and will be granted in part and denied in part.

                                         BACKGROUND

I.     Introduction

       A federal statute known as the Children’s Online Privacy Protection Act (“COPPA”)

prohibits app developers and ad networks from collecting certain personal information from app


1 “Defendant Google” is Google LLC and AdMob Google Inc.
                                                  1
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 2 of 16




users who are children without first taking certain precautions. In a Memorandum Opinion and

Order entered on April 29, 2020 (“April 2020 Opinion), this Court addressed what appeared to

be an issue of first impression, namely, under what circumstances ad networks may be held

liable under COPPA for their collection of personal information from app users who are

children, in addition to how issues of preemption and state law come into play.     Google now

moves for reconsideration of the April 2020 Opinion, arguing that while the Court correctly held

that ad networks cannot be held liable if they do not have “actual knowledge” that the app in

which their software is embedded was not “directed to children,” the Court incorrectly held that

the additional issue of whether children were the “primary target audience” of the app was not

relevant to the “actual knowledge” determination.    According to Google, because the April

2020 Opinion, as it applied to Google, turned on the Court’s legal error, that Opinion must be

reconsidered and, upon reconsideration, its outcome altered.

II.    Facts

       Tiny Lab Productions (“Tiny Lab”), a Lithuanian company, is a developer of child-

directed, mobile game apps including Fun Kid Racing, Candy Land Racing, Baby Toilet Race:

Cleanup Fun, and GummyBear and Friends Speed Racing. Doc. 1 ¶ 3.             AdMob,

Twitter/MoPub, InMobi/AerServ, Applovin, and ironSource (collectively, the “Ad Networks”)

sold their proprietary software development kits (“SDKs”) to Tiny Lab for installation and use in

its gaming apps. Id. ¶ 13.    When a Tiny Lab app is downloaded onto a child’s device in New

Mexico, the Ad Networks’ SDKs are also installed as app components. Id. ¶ 5.          Once so

embedded, while a child in New Mexico plays one of the apps, the Ad Networks’ SDK collects

personal information about that child and tracks the child’s online behavior to profile the child

for targeted advertising. Id. ¶¶ 43-46.   This activity is invisible to the child and her parents,

                                                 2
       Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 3 of 16




who simply see the given app’s game interface, and occurs “without (1) reasonable and

meaningful notice to parents, or (2) verifiable parental consent.” Id. ¶¶ 46, 55, 66, 74.

        Google runs not only AdMob, its ad network, but also Google Play, a “service” that

allows a user to “browse, locate, view, stream, or download Content for [his or her] mobile,

computer, tv, watch, or other supported device.” Doc. 50-4.        Google Play has a program

called “Designed for Families,” “which allows [app] developers to designate their apps and

games as family-friendly.”     Doc. 67-2.   Google markets AdMob for use in conjunction with

apps that participate in the Designed for Families program. Doc. 50-6.

        App “developers can opt [] their app or game [into the Designed for Families program]

through the Google Play Developer Console.” Doc. 67-2.           Google represents that, once

developers opt into the Designed for Families program, “[f]rom there, our [Google’s] team will

review the submission to verify that it meets the Designed for Families program requirements.”

Id.   Those program requirements include that all participating apps “be relevant for children

under the age of 13.” Doc. 67-3.       Google similarly represents that to participate in the

Designed for Families program, there are “specific guidelines and policies” that the developers’

apps “need to meet, which are assessed in the app content review.” Id.

        The Complaint alleges that “the majority” of Tiny Lab’s apps were submitted to and

accepted by Google for its Designed for Families Program, where the apps were available for

download.    The Complaint describes Tiny Lab’s apps as “fun, free, kid-focused games” with a

“cartoonish design and subject matter,” with “levels [] designed specifically for children” –

“toddlers,” in particular.   Id. ¶¶ 100, 30-31, 119.   The games are “for kids,” will keep them

“entertained for months,” and “are expressly to be played by [] children.” Id.       For example,

one of Tiny Lab’s apps, called “Fun Kid Racing,” gives players “an assortment of cartoonish

                                                  3
       Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 4 of 16




cars” to race along to a “child-friendly soundtrack,” and is designed for children aged 2 through

10, with “levels” and “controls” that “even a toddler” can use “without any problem.”      Id. ¶ 31.

        In the spring of 2018, security researchers at the University of California, Berkeley,

notified Google that 84 Tiny Lab apps participating in the Designed for Families program were

“potentially incorrectly listed as directed to ‘mixed audiences’” rather than being listed, as they

should have been, as “primarily directed to children,” thereby causing app users under 13 years

of age to be subjected to “COPPA-prohibited behavioral advertising.” Id. ¶ 114.        In response,

Google conducted “a thorough investigation of each of the apps that [the researchers] highlighted

in [their] research paper.” Id. ¶ 118.   Google “did not come to the same conclusion that any of

these 84 Tiny Lab Productions apps were violating COPPA,” and advised the researchers that it

did not consider “these apps to be designed primarily for children, but for families in general.”

Id. ¶ 47.

III.    Procedural History

        The State of New Mexico (“Plaintiff”) commenced this action, asserting a federal

statutory claim against Tiny Lab and the Ad Networks for violation of COPPA, along with a

state statutory claim against Tiny Lab and the Ad Networks for violations of the New Mexico

Unfair Practices Act (“UPA”), a state common law claim against Tiny Lab and the Ad Networks

for intrusion on seclusion, and a state statutory claim against Google for an additional violation

of the UPA in connection with its operation of Google Play. Id. ¶¶ 207-248.

        Thereafter, all the Ad Networks other than AdMob (collectively, the “SDK Defendants”)

together filed one motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, in which Google joined. Additionally, Google filed its own motion to dismiss.

The State objected to both motions.

                                                  4
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 5 of 16




       In the April 2020 Opinion, the Court granted the SDK Defendants’ motion in its entirety

but denied Google’s motion in part. As to Plaintiff’s COPPA claim, the Court explained that ad

networks may be held liable under COPPA for the collection of personal information from child

app users only if they have “actual knowledge” that the apps in which their SDKs are embedded

are directed to children. The Court found that the Complaint does not plausibly allege actual

knowledge on the part of the Ad Networks by virtue of the communications between their SDKs

and their servers but does plead additional factual content that allows the Court to draw the

reasonable inference that Google had actual knowledge of the child-directed nature of Tiny

Lab’s apps. The Court thus dismissed Plaintiff’s COPPA claim as to the SDK Defendants but

not as to Google.     Next, the Court found that because Plaintiff’s COPPA claim against the SDK

Defendants fails, Plaintiff’s state law claims against the SDK Defendants are preempted.         While

not preempted, the Court dismissed Plaintiff’s UPA claims as to Google for failure to allege

essential elements of a UPA claim, but did not dismiss Plaintiff’s state law intrusion on seclusion

claim as to Google, finding that the Complaint adequately alleges the elements of that claim.

       On the instant Motion for Reconsideration, Google argues that the Court made a “clear

legal error” in finding that the allegations in the Complaint plausibly allege actual knowledge on

the part of Google.    Doc. 93 at 1. Google further argues that, because the Court’s refusal to

dismiss Plaintiff’s COPPA claim and intrusion of seclusion claim against Google “turned” on

this error, the Court should reconsider its decision or, in the alternative, certify the legal question

of what constitutes “actual knowledge” for interlocutory review by the Tenth Circuit. Id.         at 2-

3. Plaintiff objects to either remedy. Doc. 100.




                                                   5
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 6 of 16




                                          DISCUSSION

I.     Reconsideration of the April 2020 Opinion

       A.      Standard

       The Federal Rules of Civil Procedure do not expressly recognize a motion for

reconsideration. In re Thornburg Mortgage, Inc. Secs. Litig., No. 07-85, 2011 WL 2429189,

*19 (D.N.M. June 2, 2011).     When a party seeks to obtain reconsideration of a non-final order,

the motion is considered “an interlocutory motion invoking the district court’s general

discretionary authority to review and revise interlocutory rulings prior to entry of final

judgment.” Wagoner v. Wagoner, 983 F.2d 1120, 1122 n.1 (10th Cir. 1991). Although a

district court has “considerable discretion” to revisit its prior decisions, see Thornburg Mortgage,

2011 WL 2429189 at *19, “as a rule [the court] should be loathe to do so in the absence of

extraordinary circumstances such as where the initial decision was clearly erroneous and would

work a manifest injustice.” Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816

(1988) (citation omitted).

       Tenth Circuit case law is clear that a motion for reconsideration is an “inappropriate

vehicle [ ] to reargue an issue previously addressed by the court when the motion merely

advances new arguments, or supporting facts which were available at the time of the original

motion.”    Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000); see also Fye v.

Okla., 516 F.3d 1217, 1224 (10th Cir. 2011) (finding district court did not abuse its discretion in

denying motion for reconsideration on basis that “considerations of fairness and judicial

economy outweigh[ed] the Plaintiffs’ interest in getting a second (or third) bite at the summary

judgment apple”); Otero v. Nat’l Distrib. Co., Inc., 627 F. Supp. 2d 1232, 1237 (D.N.M. 2009)

(motion for reconsideration “is not a vehicle for relitigating old issues, presenting the case under

                                                  6
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 7 of 16




new theories, securing a rehearing on the merits, or otherwise taking a second bite at the apple”).

Rather, “[g]rounds warranting a motion to reconsider include (1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error

or prevent manifest injustice.” Servants of Paraclete, 204 F.3d at 1012. “Thus, a motion for

reconsideration is appropriate where the court has misapprehended the facts, a party’s position,

or the controlling law.” Id.

       B.      Instant Case

       COPPA, codified at 15 U.S.C. § 6501, et seq., “prohibits unfair or deceptive acts or

practices in connection with the collection, use, and/or disclosure of personal information from

and about children on the Internet.” 16 C.F.R. § 312.1.     Specifically, COPPA makes it

“unlawful for an operator of a website or online service directed to children, or any operator that

has actual knowledge that it is collecting personal information from a child, to collect personal

information from a child in a manner that violates the [relevant] regulations ” (collectively

codified as the “COPPA Rule”) prescribed by the Federal Trade Commission (the

“Commission”).     15 U.S.C. § 6502(a)(1). In turn, the COPPA Rule provides in relevant part

that, subject to certain exceptions, an operator must provide notice and “[o]btain verifiable

parental consent prior to any collection, use, and/or disclosure of personal information from

children.” 16 C.F.R. §§ 312.3(b), 312.4(a).

       The COPPA Rule makes clear that ad networks may be held liable for the collection of

personal information from child app users only if they have “actual knowledge” that the apps in

which their SDKs are embedded are “directed to children.”      16 C.F.R. § 312.2.   An app is

deemed “directed to children” if it “is targeted to children.” Id.   In turn, to determine whether

an app is “directed” or “targeted” to children, various criteria are considered, namely:

                                                 7
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 8 of 16




        its subject matter, visual content, use of animated characters or child-oriented
        activities and incentives, music or other audio content, age of models, presence of
        child celebrities or celebrities who appeal to children, language or other
        characteristics of the Web site or online service, as well as whether advertising
        promoting or appearing on the Web site or online service is directed to children.

Id. Additionally, “competent and reliable empirical evidence regarding audience composition,

and evidence regarding the intended audience” may be considered.          Id.

        There is a provision in the COPPA Rule, however, that states that, even if an app meets

these criteria, it will not be deemed “directed to children” if it: (1) “does not target children as its

primary audience”; (2) “[d]oes not collected personal information from any visitor prior to

collecting age information”; and (3) “[p]revents the collection, use, or disclosure of personal

information from visitors who identify themselves as under age 13 without first complying with

the notice and parental consent provisions” of the COPPA Rule.         Id. (emphasis added). On the

instant motion for reconsideration, Google argues that the Court misapprehended the significance

of this provision, which it calls the “mixed-audience exception.”      Doc. 93 at 4.    According to

Google, the proper interpretation of the mixed-audience exception inexorably leads to the

conclusion that Google lacked actual knowledge as required by COPPA, and thus that

reconsideration of the April 2020 Decision is necessary to avoid manifest injustice. Id. at 7.

The Court agrees that its original analysis incorrectly discounted the relevance of the mixed-

audience exception to the actual knowledge determination. The Court does not equally agree,

however, that, reconsideration of the issue under the correct legal standard results in dismissal of

the Complaint against Google.

         While the mixed-audience exception forms the entire basis for its 20-page motion for

reconsideration, in its original motion to dismiss, Google devoted only two paragraphs to this

provision of the COPPA Rule.       Specifically, in its original motion, Google cited this provision

                                                   8
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 9 of 16




(without specifically identifying it as the “mixed audience exception”), arguing that it makes

“even more true” the seemingly discrete (and uncontested) point that “it is the app developer –

and not the third-party advertising service – that bears ‘strict liability’ for COPPA compliance.”

Doc. 50 at 16-17.    After citing the mixed-audience exception, Google’s next paragraph argued,

without explaining why, that “the only possible basis for liability . . . would be an allegation that

Google had ‘actual knowledge’ that the Tiny Lab Apps were ‘primarily’ directed to children,

rather than directed to a mixed audience of children, teen, and/or adults.” Doc. 50 at 18.

Google’s argument continued, “there is no allegation that Google collected or used information

in violation of COPPA from apps that were declared by Tiny Lab to be primarily child-directed

or that Google determined should be treated as primarily child-directed.” Id.

       Ultimately, the Court did not agree with Google’s reading of the mixed-audience

exception or its effect on the actual knowledge inquiry.     The Court explained:

       Nothing in the statute, the COPPA Rule, or the Commission’s commentary
       suggests that this “age gate” provision alters the test plainly set forth in the
       COPPA Rule as to when an ad network such as Google will be deemed directed
       to children. Nor does this provision, or any other provision of the COPPA rule,
       impose liability on an ad network only where that ad network collected
       information in the face of a “declaration” by the app developer or a determination
       by the advertising network that the app was “primarily child-directed.”

Doc. 87 at 19-20.    Accordingly, the Court concluded that “Plaintiff’s allegations regarding

Google’s actual knowledge that Tiny Lab’s apps were directed to children are sufficient to

survive the instant motion to dismiss without additional allegations addressing the distinction

between apps ‘primarily directed to children’ and those ‘directed to a mixed audience of

children, teen, and/or adults,’ a distinction that is not relevant here.” Id. at 20.

       Reading the COPPA Rule again with the benefit of Google’s more fully developed

analysis, the Court agrees that the distinction between apps that target children as their primary

                                                  9
     Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 10 of 16




audience and those that do not is, in fact, relevant to the actual knowledge inquiry. The mixed-

audience exception makes clear that where an app does not target children as its primary

audience, so long as it screens its users for age and does not collect personal information from

users who identify themselves as under 13 without complying with certain notice and consent

requirements, the app will not be deemed directed to children.      16 C.F.R. § 312.2.    And if an

app is not deemed directed to children, it follows that an ad network that collects information

from users of that (non-child-directed) app could not be found to have “actual knowledge” that

the app is directed to children.   Indeed, it would be nonsensical to decline to extend the mixed-

audience exception to ad networks, as to hold otherwise would expose ad networks to liability

for COPPA violations where app developers themselves, in the first instance, would be absolved

from such liability.   For example, if the mixed-audience exception were not considered here as

to Google, Tiny Lab could avoid COPPA liability by proving that it satisfied the screening,

notice, and consent requirements of the mixed-audience exception, but Google would still be

potentially liable for failing to treat every Tiny Lab app user as if they were under the age of 13.

         The official Statement of Basis and Purpose published by the Commission with the

amended COPPA Rule confirms that the Commission intended to set a different standard for

apps that target children under 13 as the primary audience and those that “target children only as

a secondary audience or to a lesser degree.” Federal Trade Commission, Children’s Online

Privacy Protection Rue, Final Rule Amendments and Statement of Basis and Purpose, 78 Fed.

Reg. 3972, 3984 (Jan. 17, 2013).     For the latter category only, “a site or service . . . may use an

age screen in order to apply all of COPPA’s protections only to visitors who self-identify as

under age 13,” and “at that point, the operator will be deemed to have actual knowledge that such

users are under 13 and must obtain appropriate parental consent before collecting any personal

                                                  10
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 11 of 16




information from them.” Id.        The Commission declined to adopt this same standard “for all

child-directed sites,” instead “retain[ing] its longstanding position that child-directed sites or

services whose primary target audience is children must continue to presume all users are

children and to provide COPPA protections accordingly.” Id. Thus, if an app is targeted to

children only as “a secondary audience or to a lesser degree” rather than as the “primary

audience,” neither an app developer nor an ad network will be deemed to have “actual

knowledge” that the app’s users are children unless, in response to age-screening questions,

those users self-identify as under 13.

        That the Court agrees with Google as to the significance of the mixed-audience

exception, however, is not the end of the inquiry. The question remains as to whether, giving

the mixed-audience exception its proper significance, Plaintiff has adequately alleged actual

knowledge on the part of Google. Google answers this question in the negative, because the

Complaint neither alleges that Google had actual knowledge that Tiny Lab’s apps were

“primarily child-directed,” nor alternatively alleges that Tiny Lab’s apps were directed to a

“mixed-audience” but failed to meet the mixed-audience notice and consent requirements.              Doc.

93 at 11-12.   The Court agrees that Plaintiff does not allege, or even attempt to allege, that Tiny

Lab’s apps were intended for a mixed audience but failed to meet the requirements for such an

audience. The Court does not equally agree, however, that Plaintiff’s failure to use the precise

words “primarily child-directed” when describing Tiny Lab’s apps means that Plaintiff has failed

to allege actual knowledge on behalf of Google, as Rule 12(b)(6) does not demand such a precise

pleading standard.

        At this stage of the case, the Court must determine whether the Complaint “contain[s]

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

                                                   11
        Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 12 of 16




Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).    “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. Further, the Court is directed to

distinguish between “factual content” and “legal conclusions” when determining the sufficiency

of a complaint, as it is only “well-pleaded” facts that can “nudge” a party’s claims “across the

line from conceivable to plausible.” Id.; Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          Accordingly, what matters here is whether the factual content of the Complaint allows the

Court to draw the reasonable inference that Google had actual knowledge that Tiny Lab’s apps

“target[ed] children as [their] primary audience.” 16 C.F.R. § 312.2.    The Court finds that it

does.

          As noted above, the COPPA Rule identifies specific criteria to consider in determining

whether an app is “directed to children,” namely:

          its subject matter, visual content, use of animated characters or child-oriented
          activities and incentives, music or other audio content, age of models, presence of
          child celebrities or celebrities who appeal to children, language or other
          characteristics of the Web site or online service, as well as whether advertising
          promoting or appearing on the Web site or online service is directed to children.

Id.     The COPPA Rule does not similarly identify factors to consider in determining whether an

app that meets these criteria is also directed to children “as its primary audience.” Webster’s

Dictionary, however, defines “primary” as, inter alia, “of first rank, importance, or value:

PRINCIPAL.”        Merriam-Webster’s Collegiate Dictionary 986 (11th Ed. 2020).

          Here, the Complaint contains detailed factual allegations regarding the nature of Tiny

Lab’s apps, describing them as “fun, free, kid-focused games” with a “cartoonish design and

subject matter,” with “levels [] designed specifically for children” – “toddlers,” in particular.

Id. ¶¶ 100, 30-31, 119.    The Complaint further states that the games are “for kids,” will keep

                                                  12
     Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 13 of 16




them “entertained for months,” and “are expressly to be played by [] children.” Id. The

Complaint includes, as an example, a Tiny Lab app called “Fun Kid Racing,” which gives

players “an assortment of cartoonish cars” to race along to a “child-friendly soundtrack,” and is

designed for children aged 2 through 10, with “levels” and “controls” that “even a toddler” can

use “without any problem.”     Id. ¶ 31.    The allegations thus (1) detail the subject matter, visual

content, use of animated characters, and child-oriented activities of Tiny Lab’s apps, factors

establishing that the apps were directed to children, and (2) indicate that the apps were

specifically designed and expressly intended for young children (ages 2 through 10, toddlers),

establishing that the apps were directed to children as their first, principal, or “primary”

audience. Accordingly, the Court finds the factual content of the Complaint sufficient to create

the reasonable inference that Tiny Lab’s apps are not only “directed to children” but also that

their “primary audience” is children.      16 C.F.R. § 312.2.

       Next, the Complaint alleges that Google reviews the content of apps submitted to its

Designed for Families program with a particular eye toward whether the apps are relevant for

children. The Complaint further alleges that Tiny Lab’s apps, replete with characteristics

revealing their content, were submitted to, and accepted by, Google into that program.         Finally,

the Complaint alleges that, after being contacted by concerned researchers, Google reviewed the

content of Tiny Lab’s apps with the specific goal of determining whether they were “primarily

directed to children.” The reasonable inference to be drawn from these facts is that Google

conducted not one but two reviews of the content of Tiny Lab’s apps, during which Google

gained (not once but twice) a first-hand awareness or understanding – “actual knowledge” – of

the nature of those apps.

       Reading these allegations together, the factual content of the Complaint plausibly alleges

                                                   13
     Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 14 of 16




that, first through its review process in connection with the submission of Tiny Lab’s apps to its

Designed for Families program and again through its investigation of those apps to determine

whether they were “primarily directed to children,” Google obtained actual knowledge that Tiny

Lab’s apps are “child directed sites or services whose primary target audience is children.”

Federal Trade Commission, Children’s Online Privacy Protection Rue, Final Rule Amendments

and Statement of Basis and Purpose, 78 Fed. Reg. 3972, 3984 (Jan. 17, 2013).       In the face of

this factual content and the reasonable inferences that can be drawn therefrom, the Court declines

to hold the absence of a “threadbare recital,” Iqbal, 556 U.S. at 678, that Tiny Lab’s apps were

“primarily child-directed,” Doc. 93 at 11-12, determinative of whether the Complaint adequately

alleges actual knowledge on the part of Google and in turn, whether Plaintiff adequately states a

COPPA claim.

       Nor does the Court find availing Google’s contention that its “back and forth” with the

Berkeley security researchers “confirms that Google never had actual knowledge that the apps

were primarily child-directed.”   Doc. 93 at 13 (emphasis in original). The allegations in the

Complaint regarding these communications “confirm” only that Google represented to the

researchers that it did not agree that the Tiny Lab apps were “designed primarily for children.”

Doc. 1 ¶ 114.   That Google made this representation, however, does not negate the fact that the

Complaint plausibly alleges that Google, through its review of Tiny Lab’s apps, had actual

knowledge that those apps were child directed sites or services whose primary target audience is

children.

       On a motion to dismiss, it is not the job of the Court to find facts, but rather to determine

whether the Complaint is sufficient to state a claim.   Accordingly, whether the facts ultimately

will show that the Tiny Lab apps were designed for families in general, as Google represented, or

                                                14
      Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 15 of 16




whether the apps were, in fact, designed primarily for children, is a question for another day.

At this juncture, because the Court finds that Plaintiff has plausibly alleged that Google had

actual knowledge that Tiny Lab’s apps were child directed sites or services whose primary target

audience is children, Plaintiff’s COPPA claim is not subject to dismissal for failure to state a

claim.

         The Court thus agrees with Google that the April 2020 Opinion misapprehended the

significance of the mixed-audience exception to the actual knowledge determination, and that

this misapprehension warranted reconsideration of the Court’s determination as to Google’s

actual knowledge for purposes of Plaintiff’s COPPA claim. Having now reconsidered that

determination, giving the mixed-audience exception its proper significance, the Court holds that

Plaintiff has adequately alleged actual knowledge on the part of Google.     It follows that there is

no basis to dismiss Plaintiff’s COPPA claim. And because Plaintiff’s COPPA claim against

Google survives, there is no basis to hold Plaintiff’s intrusion on seclusion preempted.

II.      Interlocutory Review

         On the instant motion, Google asks the Court, in the alternative to reconsideration, to

certify for interlocutory review the question of “the proper interpretation of the COPPA Rule’s

mixed-audience exception and its application to ad networks like Google’s AdMob service.”

Doc. 93 at 16.    As discussed above, the Court has accepted Google’s invitation to reconsider the

April 2020 Opinion, and has specifically determined herein the proper interpretation of the

COPPA rule’s mixed-audience exception, thereby adopting Google’s argument that this

exception is integral to the actual knowledge element of COPPA as it applies to ad networks.

Accordingly, there is no reason to grant Google’s alternative request for interlocutory review.



                                                 15
       Case 1:18-cv-00854-MV-JFR Document 126 Filed 02/02/21 Page 16 of 16




III.    Stay

        Google requests that the Court stay this action pending resolution of the outstanding issue

if it “grants reconsideration or certification for interlocutory appeal.” Id. at 19.   As the Court

has now reconsidered the April 2020 Opinion and determined that Plaintiff’s COPPA claim

remains viable, there is no reason to stay this matter.

                                          CONCLUSION

        For the foregoing reasons, the Court grants reconsideration of the April 2020 Opinion,

but in reconsidering that opinion, declines to dismiss Plaintiff’s COPPA claim against Google

and, as a result, also declines to dismiss Plaintiff’s intrusion on seclusion claim against Google.

As the Court has granted reconsideration, it need not grant Google’s alternative request for

certification for interlocutory review.   As the Court has now reconsidered the April 2020

Opinion, there is no reason to stay this action.

        IT IS THEREFORE ORDERED that Defendant Google’s Motion for Reconsideration

or, in the Alternative, Interlocutory Appellate Review and Stay [Doc. 93] is GRANTED in part

and DENIED in part consistent with this Opinion.

        DATED this 2nd day of February 2021.




                                               MARTHA VÁZQUEZ
                                               United States District Judge




                                                   16
